 
 
IB 
Union Calendar No. 203 
111th CONGRESS 1st Session 
H. R. 2650 
[Report No. 111–352] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 2, 2009 
Mr. Oberstar (for himself and Mr. Cummings) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
 
December 3, 2009 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
 
A BILL 
To amend title 14, United States Code, to modernize the leadership of the Coast Guard, to modernize the administration of marine safety by the Coast Guard, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Coast Guard Modernization Act of 2009.  
ICoast Guard leadership 
101.Admirals and Vice Admirals 
(a)AdmiralsSection 41 of title 14, United States Code, is amended by striking an admiral, and inserting admirals;.  
(b)Vice CommandantSection 47 of title 14, United States Code, is amended— 
(1)in the section heading by striking assignment and inserting appointment; and  
(2)in the text by striking vice admiral and inserting admiral.  
(c)Vice admirals 
(1)In generalSection 50 of title 14, United States Code, is amended to read as follows: 
 
50.Vice admirals 
(a) 
(1)The President may designate 4 positions of importance and responsibility that shall be held by officers who— 
(A)while so serving, shall have the grade of vice admiral, with the pay and allowances of that grade; and  
(B)shall perform any duties as the Commandant may prescribe.  
(2)The 4 vice admiral positions authorized under paragraph (1) are, respectively, the following: 
(A)The Deputy Commandant for Mission Support.  
(B)The Deputy Commandant for Operations and Policy.  
(C)The Commander, Force Readiness Command.  
(D)The Commander, Operations Command.  
(3)The President may appoint, by and with the advice and consent of the Senate, and reappoint, by and with the advice and consent of the Senate, to each of the positions designated under paragraph (1) an officer of the Coast Guard who is serving on active duty above the grade of captain. The Commandant shall make recommendations for those appointments.  
(4) 
(A)Except as provided in subparagraph (B), the Deputy Commandant for Operations and Policy must have at least 10 years experience in vessel inspection, marine casualty investigations, mariner licensing, or an equivalent technical expertise in the design and construction of commercial vessels, with at least 4 years of leadership experience at a staff or unit carrying out marine safety functions.  
(B)The requirements of subparagraph (A) do not apply to such Deputy Commandant if the subordinate officer serving in the grade of rear admiral with responsibilities for marine safety, security, and stewardship possesses that experience.  
(b) 
(1)The appointment and the grade of vice admiral under this section shall be effective on the date the officer assumes that duty and, except as provided in paragraph (2) of this subsection or in section 51(d) of this title, shall terminate on the date the officer is detached from that duty.  
(2)An officer who is appointed to a position designated under subsection (a) shall continue to hold the grade of vice admiral— 
(A)while under orders transferring the officer to another position designated under subsection (a), beginning on the date the officer is detached from duty and terminating on the date before the day the officer assumes the subsequent duty, but not for more than 60 days;  
(B)while hospitalized, beginning on the day of the hospitalization and ending on the day the officer is discharged from the hospital, but not for more than 180 days; and  
(C)while awaiting retirement, beginning on the date the officer is detached from duty and ending on the day before the officer’s retirement, but not for more than 60 days.  
(c) 
(1)An appointment of an officer under subsection (a) does not vacate the permanent grade held by the officer.  
(2)An officer serving in a grade above rear admiral who holds the permanent grade of rear admiral (lower half) shall be considered for promotion to the permanent grade of rear admiral as if the officer was serving in the officer’s permanent grade.  
(d)Whenever a vacancy occurs in a position designated under subsection (a), the Commandant shall inform the President of the qualifications needed by an officer serving in that position to carry out effectively the duties and responsibilities of that position. .  
(2)Application of Deputy Commandant qualification requirementThe requirement under section 50(a)(4)(A) of title 14, United States Code, as amended by this subsection, shall apply on and after October 1, 2011.  
(d)RepealSection 50a of title 14, United States Code, is repealed.  
(e)Conforming amendmentSection 51 of that title is amended— 
(1)by amending subsections (a), (b), and (c) to read as follows: 
 
(a)An officer, other than the Commandant, who, while serving in the grade of admiral or vice admiral, is retired for physical disability shall be placed on the retired list with the highest grade in which that officer served.  
(b)An officer, other than the Commandant, who is retired while serving in the grade of admiral or vice admiral, or who, after serving at least two and one-half years in the grade of admiral or vice admiral, is retired while serving in a lower grade, may in the discretion of the President, be retired with the highest grade in which that officer served.  
(c)An officer, other than the Commandant, who, after serving less than two and one-half years in the grade of admiral or vice admiral, is retired while serving in a lower grade, shall be retired in his permanent grade. ; and  
(2)in subsection (d)(2) by striking “Area Commander, or Chief of Staff” and inserting “or Vice Admirals”.  
(f)Continuity of gradeSection 52 of title 14, United States Code, is amended— 
(1)in the section heading by inserting and admirals after Vice admirals; and  
(2)in the text by inserting or admiral after vice admiral the first time that term appears.  
(g)Continuation on active dutyThe second sentence of section 290(a) of title 14, United States Code, is amended to read as follows: Officers, other than the Commandant, serving for the time being or who have served in the grade of vice admiral or admiral are not subject to consideration for continuation under this subsection, and as to all other provisions of this section shall be considered as having been continued in the grade of rear admiral..  
(h)Treatment of incumbents; transition 
(1)Vice CommandantNotwithstanding any other provision of law, the officer who, on the date of enactment of this Act, is serving in the Coast Guard as Vice Commandant— 
(A)shall continue to serve as Vice Commandant;  
(B)shall have the grade of admiral with pay and allowances of that grade; and  
(C)shall not be required to be reappointed by reason of the enactment of this Act.  
(2) Chief of Staff, Commander, Atlantic Area, or Commander, Pacific AreaNotwithstanding any other provision of law, an officer who, on the date of enactment of this Act, is serving in the Coast Guard as Chief of Staff, Commander, Atlantic Area, or Commander, Pacific Area— 
(A)shall continue to have the grade of vice admiral with pay and allowance of that grade until such time that the officer is relieved of his or her duties and appointed and confirmed to another position as a vice admiral or admiral; and  
(B)for the purposes of transition, may continue, for not more than one year after the date of enactment of this Act, to perform the duties of the officer’s former position and any other such duties that the Commandant prescribes.  
(i)Clerical amendments 
(1)The table of sections at the beginning of chapter 3 of title 14, United States Code, is amended— 
(A)by striking the item relating to section 47 and inserting the following: 
 
 
47. Vice Commandant; appointment.  ;  
(B)by striking the item relating to section 50 and inserting the following: 
 
 
50. Vice admirals.  ;  
(C)by striking the item relating to section 50a; and  
(D)by striking the item relating to section 52 and inserting the following: 
 
 
52. Vice admirals and admirals, continuity of grade.  .  
(j)Technical correctionSection 47 of title 14, United States Code, is further amended in the fifth sentence by striking subsection and inserting section.  
IIMarine safety administration 
201.Marine safety 
(a)Establish marine safety as a coast guard functionChapter 5 of title 14, United States Code, is amended by adding at the end the following new section: 
 
99.Marine safety To protect life, property, and the environment on, under, and over waters subject to the jurisdiction of the United States and on vessels subject to the jurisdiction of the United States, the Commandant shall promote maritime safety as follows: 
(1)By taking actions necessary and in the public interest to protect such life, property, and the environment.  
(2)Based on the following priorities: 
(A)Preventing marine casualties and threats to the environment.  
(B)Minimizing the impacts of marine casualties and environmental threats.  
(C)Maximizing lives and property saved and environment protected in the event of a marine casualty. .  
(b)Clerical amendmentThe analysis at the beginning of such chapter is amended by adding at the end the following new item: 
 
 
99. Marine safety.  .  
202.Marine safety staff 
(a)In generalChapter 3 of title 14, United States Code, is amended by adding at the end the following new sections: 
 
55.Marine safety workforce 
(a)Designation of marine safety workforce 
(1)In generalThe Secretary, acting through the Commandant, shall designate those positions in the Coast Guard that constitute the marine safety workforce.  
(2)Required positionsIn designating positions under paragraph (1), the Secretary shall include, at a minimum, the following marine safety-related positions: 
(A)Program oversight.  
(B)Vessel and facility inspection.  
(C)Casualty investigation.  
(D)Pollution investigation.  
(E)Merchant Mariner licensing, documentation, and registry.  
(F)Marine safety engineering or other technical activities.  
(3)Marine safety management headquarter activitiesThe Secretary shall also designate under paragraph (1) those marine safety-related positions located at Coast Guard headquarters units, including the Marine Safety Center and the National Maritime Center.  
(b)Career pathsThe Secretary, acting through the Commandant, shall ensure that appropriate career paths for civilian and military Coast Guard personnel who wish to pursue careers in marine safety are identified in terms of the education, training, experience, and assignments necessary for career progression of civilians and members of the Armed Forces to the most senior marine safety positions. The Secretary shall make available published information on such career paths.  
(c)QualificationsWith regard to the marine safety workforce, an officer, member, or civilian employee of the Coast Guard assigned as a— 
(1)marine inspector shall have the training, experience, and qualifications equivalent to that required for a similar position at a classification society recognized by the Secretary under section 3316 of title 46 for the type of vessel, system, or equipment that is inspected;  
(2)marine casualty investigator shall have training, experience, and qualifications in investigation, marine casualty reconstruction, evidence collection and preservation, human factors, and documentation using best investigation practices by Federal and non-Federal entities; or  
(3)marine safety engineer shall have knowledge, skill, and practical experience in— 
(A)the construction and operation of commercial vessels;  
(B)judging the character, strength, stability, and safety qualities of such vessels and their equipment; or  
(C)the qualifications and training of vessel personnel.  
(d)Apprenticeship requirementAny officer, member, or employee of the Coast Guard in training to become a marine inspector, marine casualty investigator, or a marine safety engineer shall serve a minimum of one-year apprenticeship, unless otherwise directed by the Commandant, under the guidance of a qualified marine inspector, marine casualty investigator, or marine safety engineer. The Commandant may authorize shorter apprenticeship periods for certain qualifications, as appropriate.  
(e)Balanced workforce policyIn the development of marine safety workforce policies under this section with respect to any civilian employees or applicants for employment with the Coast Guard, the Secretary shall, consistent with the merit system principles set out in paragraphs (1) and (2) of section 2301(b) of title 5, take into consideration the need to maintain a balanced workforce in which women and members of racial and ethnic minority groups are appropriately represented in Government service.  
(f)Management information systemThe Secretary, acting through the Commandant, shall establish a management information system for the marine safety workforce that shall provide, at a minimum, the following standardized information on persons serving in marine safety positions: 
(1)Qualifications, assignment history, and tenure in assignments of persons in the marine safety workforce.  
(2)Promotion rates for military and civilian personnel in the marine safety workforce.  
(g)Assessment of adequacy of marine safety workforce 
(1)ReportThe Secretary, acting through the Commandant, shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate by December 1 of each year on the adequacy of the current marine safety workforce to meet that anticipated workload.  
(2)ContentsThe report shall specify the number of civilian and military Coast Guard personnel currently assigned to marine safety positions and shall identify positions that are understaffed to meet the anticipated marine safety workload.  
(h)Sector chief of marine safety 
(1)In generalThere shall be in each Coast Guard sector a Chief of Marine Safety who shall be at least a Lieutenant Commander or civilian employee within the grade GS–13 of the General Schedule, and who shall be a— 
(A)marine inspector, qualified to inspect vessels, vessel systems, and equipment commonly found in the sector; and  
(B)qualified marine casualty investigator.  
(2)FunctionsThe Chief of Marine Safety for a sector— 
(A)is responsible for all individuals who, on behalf of the Coast Guard, inspect or examine vessels, conduct marine casualty investigations; and  
(B)if not the Coast Guard officer in command of that sector, is the principal advisor to the Sector Commander regarding marine safety matters in that sector.  
(i)Signatories of letter of qualificationEach individual signing a letter of qualification for marine safety personnel must hold a letter of qualification for the type being certified.  
56.Centers of Expertise for Marine Safety 
(a)EstablishmentThe Commandant of the Coast Guard may establish and operate one or more Centers of Expertise for Marine Safety (in this section referred to as a Center).  
(b)MissionsThe Centers shall— 
(1)be used to provide and facilitate education, training, and research in marine safety including vessel inspection and causality investigation;  
(2)develop a repository of information on marine safety; and  
(3)perform any other missions as the Commandant may specify.  
(c)Joint operation with educational institution authorizedThe Commandant may enter into an agreement with an appropriate official of an institution of higher education to— 
(1)provide for joint operation of a Center; and  
(2)provide necessary administrative services for a Center, including administration and allocation of funds.  
(d)Acceptance of donations 
(1)Except as provided in paragraph (2), the Commandant may accept, on behalf of a Center, donations to be used to defray the costs of the Center or to enhance the operation of the Center. Those donations may be accepted from any State or local government, any foreign government, any foundation or other charitable organization (including any that is organized or operates under the laws of a foreign country), or any individual.  
(2)The Commandant may not accept a donation under paragraph (1) if the acceptance of the donation would compromise or appear to compromise— 
(A)the ability of the Coast Guard or the department in which the Coast Guard is operating, any employee of the Coast Guard or the department, or any member of the Armed Forces to carry out any responsibility or duty in a fair and objective manner; or  
(B)the integrity of any program of the Coast Guard, the department in which the Coast Guard is operating, or of any person involved in such a program.  
(3)The Commandant shall prescribe written guidance setting forth the criteria to be used in determining whether or not the acceptance of a donation from a foreign source would have a result described in paragraph (2).  
57.Marine industry training program 
(a)In generalThe Commandant shall, by policy, establish a program under which an officer, member, or employee of the Coast Guard may be assigned to a private entity to further the institutional interests of the Coast Guard with regard to marine safety, including for the purpose of providing training to an officer, member, or employee. Policies to carry out the program— 
(1)with regard to an employee of the Coast Guard, shall include provisions, consistent with sections 3702 through 3704 of title 5, as to matters concerning— 
(A)the duration and termination of assignments;  
(B)reimbursements; and  
(C)status, entitlements, benefits, and obligations of program participants; and  
(2)shall require the Commandant, before approving the assignment of an officer, member, or employee of the Coast Guard to a private entity, to determine that the assignment is an effective use of the Coast Guard's funds, taking into account the best interests of the Coast Guard and the costs and benefits of alternative methods of achieving the same results and objectives.  
(b)Annual reportNot later than the date of the submission each year of the President's budget request under section 1105 of title 31, the Commandant shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that describes— 
(1)the number of officers, members, and employees of the Coast Guard assigned to private entities under this section; and  
(2)the specific benefit that accrues to the Coast Guard for each assignment. .  
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end the following new items: 
 
 
55. Marine safety workforce. 
56. Centers of Expertise for Marine Safety. 
57. Marine industry training program.  .  
203.Marine safety mission priorities and long-term goals 
(a)In generalChapter 21 of title 46, United States Code, is amended by adding at the end the following new section: 
 
2116.Marine safety strategy, goals, and performance assessments 
(a)Long-term strategy and goalsIn conjunction with existing federally required strategic planning efforts, the Secretary shall develop a long-term strategy for improving vessel safety and the safety of individuals on vessels. The strategy shall include the issuance each year of an annual plan and schedule for achieving the following goals: 
(1)Reducing the number and rates of marine casualties.  
(2)Improving the consistency and effectiveness of vessel and operator enforcement and compliance programs.  
(3)Identifying and targeting enforcement efforts at high-risk vessels and operators.  
(4)Improving research efforts to enhance and promote vessel and operator safety and performance.  
(b)Contents of strategy and annual plans 
(1)Measurable goalsThe strategy and annual plans shall include specific numeric or measurable goals designed to achieve the goals set forth in subsection (a). The purposes of the numeric or measurable goals are the following: 
(A)To increase the number of safety examinations on all high-risk vessels.  
(B)To eliminate the backlog of marine safety-related rulemakings.  
(C)To improve the quality and effectiveness of marine safety information databases by ensuring that all Coast Guard personnel accurately and effectively report all safety, casualty, and injury information.  
(D)To provide for a sufficient number of Coast Guard marine safety personnel, and provide adequate facilities and equipment to carry out the functions referred to in section 93(c).  
(2)Resource needsThe strategy and annual plans shall include estimates of— 
(A)the funds and staff resources needed to accomplish each activity included in the strategy and plans; and  
(B)the staff skills and training needed for timely and effective accomplishment of each goal.  
(c)Submission with the President’s budgetBeginning with fiscal year 2011 and each fiscal year thereafter, the Secretary shall submit to Congress the strategy and annual plan not later than 60 days following the transmission of the President’s budget submission under section 1105 of title 31.  
(d)Achievement of goals 
(1)Progress assessmentNo less frequently than semiannually, the Coast Guard Commandant and the Assistant Commandant for Marine Safety shall jointly assess the progress of the Coast Guard toward achieving the goals set forth in subsection (b). The Commandant and the Assistant Commandant shall jointly convey their assessment to the employees of the Assistant Commandant and shall identify any deficiencies that should be remedied before the next progress assessment.  
(2)Report to CongressThe Secretary shall report annually to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate— 
(A)on the performance of the marine safety program in achieving the goals of the marine safety strategy and annual plan under subsection (a) for the year covered by the report;  
(B)on the program's mission performance in achieving numerical measurable goals established under subsection (b); and  
(C)recommendations on how to improve performance of the program. .  
(b)Clerical amendmentThe analysis for such chapter is amended by adding at the end the following new item: 
 
 
2116. Marine safety strategy, goals, and performance assessments.  .  
(c)Certificates of inspectionSection 3309 of title 46, United States Code, is amended by adding at the end the following: 
 
(d)A certificate of inspection issued under this section shall be signed by the senior Coast Guard member or civilian employee who inspected the vessel, in addition to the officer in charge of marine inspection. .  
204.Powers and dutiesSection 93 of title 14, United States Code, is amended by adding at the end the following new subsections: 
 
(c)Marine safety responsibilitiesIn exercising the Commandant’s duties and responsibilities with regard to marine safety, the individual with the highest rank who meets the experience qualifications set forth in section 50(a)(4) shall serve as the principal advisor to the Commandant regarding— 
(1)the operation, regulation, inspection, identification, manning, and measurement of vessels, including plan approval and the application of load lines;  
(2)approval of materials, equipment, appliances, and associated equipment;  
(3)the reporting and investigation of marine casualties and accidents;  
(4)the licensing, certification, documentation, protection and relief of merchant seamen;  
(5)suspension and revocation of licenses and certificates;  
(6)enforcement of manning requirements, citizenship requirements, control of log books;  
(7)documentation and numbering of vessels;  
(8)State boating safety programs;  
(9)commercial instruments and maritime liens;  
(10)the administration of bridge safety;  
(11)administration of the navigation rules;  
(12)the prevention of pollution from vessels;  
(13)ports and waterways safety;  
(14)waterways management; including regulation for regattas and marine parades;  
(15)aids to navigation; and  
(16)other duties and powers of the Secretary related to marine safety and stewardship.  
(d)Other authority not affectedNothing in subsection (c) affects— 
(1)the authority of Coast Guard officers and members to enforce marine safety regulations using authority under section 89 of this title; or  
(2)the exercise of authority under section 91 of this title and the provisions of law codified at sections 191 through 195 of title 50 on the date of enactment of this paragraph. .  
205.Appeals and waivers 
(a)In generalChapter 5 of title 14, United States Code, is further amended by inserting at the end the following new section: 
 
102.Appeals and waiversExcept for the Commandant of the Coast Guard, any individual adjudicating an appeal or waiver of a decision regarding marine safety, including inspection or manning and threats to the environment, shall— 
(1)be a qualified specialist with the training, experience, and qualifications in marine safety to effectively judge the facts and circumstances involved in the appeal and make a judgment regarding the merits of the appeal; or  
(2)have a senior staff member who— 
(A)meets the requirements of paragraph (1);  
(B)actively advises the individual adjudicating the appeal; and  
(C)concurs in writing on the decision on appeal. .  
(b)Clerical amendmentThe analysis for such chapter is further amended by adding at the end the following new item: 
 
 
102. Appeals and waivers.  .  
206.Coast Guard Academy 
(a)In generalChapter 9 of title 14, United States Code, is amended by adding at the end the following new section: 
 
199.Marine safety curriculumThe Commandant of the Coast Guard shall ensure that professional courses of study in marine safety are provided at the Coast Guard Academy, and during other officer accession programs, to give Coast Guard cadets and other officer candidates a background and understanding of the marine safety program. These courses may include such topics as program history, vessel design and construction, vessel inspection, casualty investigation, and administrative law and regulations. .  
(b)Clerical amendmentThe analysis for such chapter is further amended by adding at the end the following new item: 
 
 
199. Marine safety curriculum.  .  
207.Report regarding civilian marine inspectorsNot later than one year after the date of enactment of this Act, the Commandant of the Coast Guard shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on Coast Guard's efforts to recruit and retain civilian marine inspectors and investigators and the impact of such recruitment and retention efforts on Coast Guard organizational performance.  
 
 
December 3, 2009 
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
